Citation Nr: 1618378	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-07 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for chronic adjustment disorder with mixed features of anxiety and depression.

2. Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  

This matter initially came before the Board of Veteran's Appeals (Board) on appeal from a May 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This matter was previously before the Board in July 2014 at which time it was remanded for a hearing. In an April 2015 statement, the Veteran, through his representative, withdrew his hearing request. 38 C.F.R. § 20.702(e) (2015). 

This matter has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this Veteran's case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain new examinations.

In July 2014, the Board remanded the Veteran's claim for a hearing. Subsequently, in April 2015, the hearing request was withdrawn and the matter was returned to the Board.

The Veteran's most recent pertinent VA examination for mental health disorders occurred in January 2012. The examiner indicated that the Veteran's mental health disorder results in "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform social tasks only during periods of significant stress, or symptoms are controlled with medication." The examiner then assigned the Veteran a Global Assessment of Functioning (GAF) score of 70, which is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning.

A June 2012 written statement from the Veteran's spouse described the Veteran's history of sleeping problems and that upon his return from Vietnam, the Veteran would "spring up and start swinging" in the middle of the night. The Veteran's spouse also noted that the Veteran's treatment for sleep apnea had improved his overall mood and that his sleep was more fitful.  Thus, there is some indication that there may be some change in the overall psychiatric disorder.

With respect to the issue of entitlement to an increased evaluation for chronic adjustment disorder, as it has been over four years since the Veteran underwent VA examination for his service-connected psychiatric disability, the evidence of record is clearly stale. The Court has impressed on VA on many occasions the necessity of obtaining a recent VA examination. See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). Thus, the Veteran should be scheduled to undergo an appropriate VA examination to determine the current severity of his chronic adjustment disorder with mixed features of anxiety and depression.

The matter must also be remanded to obtain an examination concerning the etiology of the Veteran's sleep apnea. In addition to the statement by the Veteran's spouse regarding his history of sleeping problems, a May 2011 sleep study indicated that the Veteran suffered from significant obstructive sleep apnea. Thus, VA's duty to assist has been triggered and the Veteran should be afforded an examination. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). Additionally, the Board finds that an examination to assess the Veteran's sleep apnea would be helpful prior to making any further adjudicative determinations.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2. The Veteran should be afforded a VA psychiatric examination. The examiner is to be provided access to the claims folder, Virtual VA, and VBMS. The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed. In accordance with the latest worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his chronic adjustment disorder with mixed features of anxiety and depression.  A complete rationale for any opinions expressed must be provided.

3. Schedule the Veteran for an examination to determine the nature and etiology of his obstructive sleep apnea. The examiner must be provided access to claims file, including any records in Virtual VA or VBMS, and must specify in the report that all records have been reviewed.

Following the examination, the examiner must interpret, to the extent possible, the May 2011 sleep study and subsequent treatment, and indicate whether any sleep-related diagnoses are appropriate based on that report.

The examiner should thereafter opine whether it is at least as likely as not (a 50 percent chance or greater) that the Veteran's obstructive sleep apnea had its onset during service, is due to an event or injury during service, or is otherwise related to active duty service. 

A complete rationale must be provided for all opinions expressed. If the examiner is unable to provide a requested opinion without resort to speculations, he or she should indicate why such a response would be speculative.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




